


Exhibit 10.4

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO THE LEASE AGREEMENT (this “Third Amendment”) is made
this 11 day of October, 2011, by and between Google Inc. (“Landlord”) and
Omnicell, Inc. (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into a Lease Agreement dated June 12, 2003
and the subsequent First Lease Amendment dated December 1, 2003 and subsequent
Second Amendment to Lease dated August 15, 2008 (hereinafter collectively
referred to as the “Agreement” or the “Lease”) for the property located at 1201
Charleston Road, Mountain View, CA 94043 (the “Original Premises”).

 

WHEREAS, Tenant is currently subleasing certain other property located at 1345
Shorebird Way, Mountain View, California 94043 (the “Shorebird Way Premises”)
from Siemens Real Estate, A Division Of Siemens Corporation pursuant to that
certain Sublease dated November 1, 2010 (the “Siemens Sublease”), the term of
which is scheduled to expire on May 31, 2012. Landlord is the “Prime Landlord”
described in the Siemens Sublease.

 

WHEREAS, Landlord and Tenant have faithfully performed their respective
obligations in accordance with the Agreement.

 

WHEREAS, Landlord and Tenant now wish (i) to extend the term of the Agreement;
and (ii) to expand the “Premises” under Agreement to include the Shorebird Way
Premises in addition to the Original Premises. Unless otherwise expressly
provided in this Third Amendment, capitalized terms used in this Third Amendment
shall have the meanings as designated in the Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual agreement of the parties and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Lease Term Extension. The Lease Term
shall be extended for an additional six (6) calendar months commencing on
June 1, 2012 and ending November 30, 2012.

 

2.                                       Expansion. As of June 1, 2012, (the
“Commencement Expansion Date”) the “Premises” shall be amended to include the
Shorebird Way Premises consisting of approximately 40,370 square feet of gross
leasable area and the total combined square feet of gross leasable area shall be
127,365.

 

3.                                       Lease Summary Changes. The following
Sections in the Summary of Basic Lease Terms set forth in the Agreement are
hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

D. Premises: “That area consisting of approximately 86,995 rentable square feet,
located at 1201 Charleston Road, Mountain View, CA. As of the Commencement
Expansion Date an additional area consisting of approximately 40,370 rentable
square feet, located at 1345 Shorebird Way, Mountain View, CA shall be added for
a total combined 127,365 rentable square feet.”

 

F. Building(s): “That building in which the Premise is located having an address
of 1201 Charleston Road in Mountain View, Ca. (“Building A”). As of the
Commencement Expansion Date, that additional building in which the Premise is
located having an address of 1345 Shorebird Way, Mountain View, CA (“Building
B”) for a total of two (2) buildings located at two (2) separate addresses.”

 

H. Tenant’s Allocated Parking Stalls: “Tenant is entitled to exclusive use of
all parking stalls located at Building A and after June 1, 2012, Tenant shall
also be entitled to exclusive use of all parking stalls located at Building B.

 

The following Sections in the Summary of Basic Lease Terms set forth in the
Agreement are hereby amended by adding the following:

 

K. Base Monthly Rent: “The Base Monthly Rent for the extension of this Lease
pursuant to the Third Amendment to Lease as follows:

 

Months

 

Gross Rent P.S.F

 

Gross Rent per Month

 

June 1, 2012 - November 30, 2012

 

$

3.00

 

$

382,095.00

 

 

L. Prepaid Rent: “First Month’s Base Monthly Rent for the extension of the Lease
pursuant to the Third Amendment to Lease shall be due and payable on or before
June 1, 2012.”

 

4.                                       Holdover/Force Majeure Delay.

 

A.                                   Holdover. In the event of a “Force Majeure
Delay” (as defined below) in the scheduled occupancy date (currently November
30, 2012) at the new building project being constructed at 590 East Middlefield
Road in Mountain View, California, intended as Tenant’s replacement premises,
Tenant shall have the right, upon written notice to Landlord given at least
thirty (30) days prior to the expiration of the Lease Term as extended pursuant
to this Third Amendment (i.e., written notice on or before October 31, 2012), to
further extend the Lease Term for a period specified by Tenant in such notice
which does not extend beyond November 30, 2013. In such notice of exercise,
Tenant shall include an explanation of the circumstances of the cause for such
delay in the scheduled occupancy date and a schedule to mitigate the delay and
shall specify such period of extension which shall have an end date that matches
the schedule of mitigation. In the event the revised scheduled occupancy date is
further delayed due to a Force Majeure delay, Tenant shall have the right to
further extend the Lease Term (one or more times as necessary) by giving
Landlord written notice in accordance with this Section at least thirty (30)
days prior to the expiration of the then-existing extended Lease Term; provided

 

--------------------------------------------------------------------------------


 

that in no event may the Lease Term be extended beyond November 30, 2013. In the
event Tenant fails to vacate and surrender the Premises by November 30, 2013,
Section 15.3 (Holding Over) shall apply except that the Base Monthly Rent during
such holding over shall be $7.50 per rentable square foot, which is equivalent
to $955,237.50 per month.

 

B.                                     Holdover Rent. Base Monthly Rent during
any holdover beyond the Lease Term Extension Date, ie., November 30, 2012, shall
be as follows:

 

Months*

 

Gross Rent
P.S.F

 

Gross Rent per Month

 

December 1, 2012 -November 30, 2013*

 

$

6.00

 

$

764,190.00

 

 

--------------------------------------------------------------------------------

* (as applicable)

 

C.                                     Force Majeure Delay. For purposes of this
paragraph, “Force Majeure Delay” shall mean any prevention, delay or
stoppage due to strikes, lockouts, labor disputes, acts of God or public enemy,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, adverse weather, governmental actions or inactions, civil commotions,
fire or other casualty, any litigation instituted by a third party and other
causes beyond the reasonable control of Tenant (except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to the Agreement).

 

5.                                       Tenant’s Broker. Landlord shall not be
responsible for any brokerage or other fees or compensation to Tenant’s broker,
Colliers International, in connection with this Third Amendment.

 

6.                                       Further Assurances. In connection with
the expansion of the Premises to include the Shorebird Way Premises and the
expiration of the Siemens Sublease, Landlord and Tenant agree to execute and
deliver any additional documents and instruments as may be reasonably necessary
or appropriate (if any) to effectuate the continued right of occupancy of the
Shorebird Way Premises by Tenant as contemplated by this Third Amendment without
interruption.

 

7.                                       Miscellaneous. In the event of
inconsistencies between the Agreement and this Third Amendment, the terms and
conditions of this Third Amendment shall be controlling. Unless specifically
modified or changed by the terms of this Third Amendment, all terms and
conditions of the Agreement shall remain in effect and shall apply fully as
described and set forth therein, respectively.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment by
causing their duly authorized representatives to sign below as of this day,
October 11, 2011.

 

LANDLORD:

 

TENANT:

 

 

 

GOOGLE INC.,

 

OMNICELL, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ David Radcliffe

 

By:

/s/ Rob Seim

Print Name:

David Radcliffe

 

Print Name:

Rob Seim

Title:

VP. Real Estate

 

Title:

CFO

 

--------------------------------------------------------------------------------

 
